REINHARDT, Circuit Judge,
concurring:
I concur fully in the majority opinion, except for Section B.l. I would hold that the district court clearly erred in finding that appellants “failed to establish any damage attributable to the infringement.” It seems evident to me that the inclusion of “Kismet” as a part of 1,700 performances of Hallelujah Hollywood served to reduce the market value of appellant’s property in the Las Vegas area. The testimony in the record amply supports this proposition. There is no evidence that would support the opposite conclusion. Under these circumstances, I believe the district court clearly erred in disregarding the testimony offered by appellants.